UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21504 Advent/Claymore Enhanced Growth & Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: May 1, 2012 – July 31, 2012 Item 1.Schedule of Investments. Attached hereto. LCM Advent/Claymore Enhanced Growth & Income Fund Portfolio of Investments July 31, 2012 (unaudited) Principal Optional Call Amount~ Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 133.7% Convertible Bonds - 71.2% Agriculture - 1.7% HKD 18,900,000 Glory River Holdings Ltd. (Hong Kong) NR 1.00% 07/29/2015 N/A Airlines - 1.6% Continental Airlines, Inc. B- 4.50% 01/15/2015 N/A GBP 700,000 International Consolidated Airlines Group SA (Spain) BB- 5.80% 08/13/2014 N/A Apparel - 1.6% Iconix Brand Group, Inc.(a) (j) NR 2.50% 06/01/2016 N/A Auto Manufacturers - 1.2% Navistar International Corp.(j) CCC+ 3.00% 10/15/2014 N/A Wabash National Corp. NR 3.38% 05/01/2018 N/A Auto Parts & Equipment - 0.8% Meritor, Inc.(b) (j) B- 4.63% 03/01/2026 03/01/16 @ 100 Meritor, Inc.(b) (j) B- 4.00% 02/15/2027 02/15/19 @ 100 Biotechnology - 2.5% Illumina, Inc.(a) (j) NR 0.25% 03/15/2016 N/A United Therapeutics Corp.(a) (j) NR 1.00% 09/15/2016 N/A Vertex Pharmaceuticals, Inc. NR 3.35% 10/01/2015 10/01/13 @ 101 Building Materials - 0.3% Cemex SAB de CV (Mexico) NR 4.88% 03/15/2015 N/A Coal - 0.7% Peabody Energy Corp.(j) B+ 4.75% 12/15/2041 12/20/36 @ 100 Commercial Services - 1.4% Avis Budget Group, Inc. NR 3.50% 10/01/2014 N/A Sotheby's BB 3.13% 06/15/2013 N/A Computers - 2.9% NetApp, Inc. NR 1.75% 06/01/2013 N/A SanDisk Corp.(j) BB 1.50% 08/15/2017 N/A Distribution & Wholesale - 0.7% Titan Machinery, Inc.(a) NR 3.75% 05/01/2019 N/A Diversified Financial Services - 4.7% GBP 600,000 Aberdeen Asset Management PLC, Series ADN (United Kingdom) NR 3.50% 12/17/2014 N/A Affiliated Managers Group, Inc.(j) BBB- 3.95% 08/15/2038 08/15/13 @ 100 DFC Global Corp.(a) B+ 3.25% 04/15/2017 N/A Janus Capital Group, Inc.(j) BBB- 3.25% 07/15/2014 N/A Jefferies Group, Inc.(j) BBB 3.88% 11/01/2029 11/01/17 @ 100 HKD 4,000,000 Power Regal Group Ltd. (Hong Kong) NR 2.25% 06/02/2014 N/A QBE Funding Trust (Australia)(c) A 0.00% 05/12/2030 05/12/13 @ 100 Electronics - 1.0% Vishay Intertechnology, Inc.(a) BB+ 2.25% 11/15/2040 N/A Engineering & Construction - 1.0% Larsen & Toubro Ltd. (India)(j) NR 3.50% 10/22/2014 N/A Food - 0.8% GBP 600,000 J Sainsbury PLC (United Kingdom) NR 4.25% 07/16/2014 N/A Health Care Products - 2.1% Hologic, Inc., Series 2010(b) (d) (j) B+ 2.00% 12/15/2037 12/15/16 @ 100 Hologic, Inc., Series 2012(b) (e) (j) B+ 2.00% 03/01/2042 03/06/18 @ 100 Insulet Corp.(j) NR 3.75% 06/15/2016 06/20/15 @ 100 Health Care Services - 0.6% Molina Healthcare, Inc., Series MOH NR 3.75% 10/01/2014 N/A Home Builders - 1.2% Lennar Corp.(a) B+ 2.00% 12/01/2020 12/01/13 @ 100 Ryland Group, Inc. BB- 1.63% 05/15/2018 N/A Insurance - 0.8% American Equity Investment Life Holding Co.(a) (j) BB 3.50% 09/15/2015 N/A Internet - 4.2% BroadSoft, Inc. NR 1.50% 07/01/2018 N/A DealerTrack Holdings, Inc.(a) (j) NR 1.50% 03/15/2017 N/A priceline.com, Inc.(a) (j) BBB 1.00% 03/15/2018 N/A TIBCO Software, Inc.(a) NR 2.25% 05/01/2032 05/05/17 @ 100 WebMD Health Corp.(j) NR 2.50% 01/31/2018 N/A Investment Companies - 1.4% Ares Capital Corp. BBB 5.75% 02/01/2016 N/A Ares Capital Corp.(a) BBB 4.88% 03/15/2017 N/A Iron & Steel - 4.9% Allegheny Technologies, Inc.(j) BBB- 4.25% 06/01/2014 N/A EUR 28,000 ArcelorMittal, Series MT (Luxembourg) BBB- 7.25% 04/01/2014 N/A ArcelorMittal (Luxembourg)(j) BB+ 5.00% 05/15/2014 N/A Steel Dynamics, Inc.(j) BB+ 5.13% 06/15/2014 N/A Lodging - 1.6% MGM Resorts International(j) B- 4.25% 04/15/2015 N/A Media - 0.7% XM Satellite Radio, Inc.(a) BB 7.00% 12/01/2014 N/A Metal Fabricate & Hardware - 0.5% EUR 600,000 Kloeckner & Co. Financial Services SA, Series KCO (Germany) B+ 6.00% 06/09/2014 N/A Mining - 4.4% African Minerals Ltd. (Bermuda) NR 8.50% 02/10/2017 02/24/15 @ 110 AngloGold Ashanti Holdings Finance PLC (South Africa)(a) (j) NR 3.50% 05/22/2014 N/A Paladin Energy Ltd., Series PALA (Australia) NR 5.00% 03/11/2013 N/A Royal Gold, Inc. NR 2.88% 06/15/2019 N/A Vedanta Resources Jersey II Ltd. (United Kingdom)(j) BB 4.00% 03/30/2017 N/A Miscellaneous Manufacturing - 1.1% Trinity Industries, Inc.(j) BB- 3.88% 06/01/2036 06/01/18 @ 100 Oil & Gas - 1.7% Lukoil International Finance BV (Russia)(j) BBB- 2.63% 06/16/2015 N/A Stone Energy Corp.(a) NR 1.75% 03/01/2017 N/A Oil & Gas Services - 0.7% Cal Dive International, Inc.(a) NR 5.00% 07/15/2017 N/A Subsea 7 SA, Series ACY (Luxembourg)(j) NR 2.25% 10/11/2013 N/A Packaging & Containers - 1.2% Owens-Brockway Glass Container, Inc.(a) (j) BB 3.00% 06/01/2015 N/A Pharmaceuticals - 5.5% Endo Health Solutions, Inc.(j) NR 1.75% 04/15/2015 N/A Medicis Pharmaceutical Corp. NR 1.38% 06/01/2017 N/A Medivation, Inc. NR 2.63% 04/01/2017 N/A Omnicare, Inc., Series OCR B+ 3.25% 12/15/2035 12/15/15 @ 100 Onyx Pharmaceuticals, Inc.(j) NR 4.00% 08/15/2016 N/A Salix Pharmaceuticals Ltd.(a) NR 1.50% 03/15/2019 N/A JPY 75,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(c) NR 0.00% 09/17/2015 N/A Shire PLC, Series SHP (Channel Islands) NR 2.75% 05/09/2014 N/A Real Estate - 1.8% Forest City Enterprises, Inc.(j) B- 4.25% 08/15/2018 N/A EUR 300,000 IMMOFINANZ AG (Austria) NR 4.25% 03/08/2018 N/A Real Estate Investment Trusts - 2.6% Annaly Capital Management, Inc.(j) NR 4.00% 02/15/2015 N/A Boston Properties, LP(j) A- 3.75% 05/15/2036 05/18/13 @ 100 Host Hotels & Resorts, LP(a) (j) BB+ 2.50% 10/15/2029 10/20/15 @ 100 Retail - 1.0% RadioShack Corp.(a) (j) Caa1 2.50% 08/01/2013 N/A Semiconductors - 6.1% Advanced Micro Devices, Inc.(j) BB- 6.00% 05/01/2015 N/A Linear Technology Corp., Series A(j) NR 3.00% 05/01/2027 05/01/14 @ 100 ON Semiconductor Corp., Series B BB 2.63% 12/15/2026 12/20/16 @ 100 ON Semiconductor Corp.(j) BB 2.63% 12/15/2026 12/20/13 @ 100 Photronics, Inc.(a) NR 3.25% 04/01/2016 N/A Rovi Corp.(j) NR 2.63% 02/15/2040 02/20/15 @ 100 Software - 1.7% Electronic Arts, Inc. NR 0.75% 07/15/2016 N/A Take-Two Interactive Software, Inc. NR 4.38% 06/01/2014 N/A Take-Two Interactive Software, Inc.(a) (j) NR 1.75% 12/01/2016 N/A Telecommunications - 2.5% Ciena Corp.(a) (j) NR 4.00% 03/15/2015 N/A InterDigital, Inc. NR 2.50% 03/15/2016 N/A Level 3 Communications, Inc. CCC 6.50% 10/01/2016 N/A Total Convertible Bonds - 71.2% (Cost $103,126,026) Corporate Bonds - 27.9% Apparel - 0.7% Jones Group, Inc. / Apparel Group Holdings / Apparel Group USA / Footwear Acc Retail(j) B+ 6.88% 03/15/2019 N/A Auto Manufacturers - 0.7% Navistar International Corp. B 8.25% 11/01/2021 11/01/14 @ 104 Auto Parts & Equipment - 0.8% Dana Holding Corp.(j) BB 6.50% 02/15/2019 02/15/15 @ 103 Banks - 1.0% Capital One Capital V(j) BB+ 10.25% 08/15/2039 N/A Chemicals - 0.7% Ineos Finance PLC (United Kingdom)(a) B+ 9.00% 05/15/2015 05/15/13 @ 105 Diversified Financial Services - 2.9% Ford Motor Credit Co., LLC(j) BB+ 12.00% 05/15/2015 N/A International Lease Finance Corp.(j) BBB- 8.25% 12/15/2020 N/A GBP 800,000 Thames Water Kemble Finance PLC, Series EMTN (United Kingdom) B1 7.75% 04/01/2019 N/A Electronics - 0.6% Viasystems, Inc.(a) BB- 7.88% 05/01/2019 05/01/15 @ 106 Health Care Products - 1.1% Biomet, Inc.(j) B- 10.00% 10/15/2017 10/15/13 @ 103 Health Care Services - 2.3% Apria Healthcare Group, Inc.(j) BB 11.25% 11/01/2014 11/01/12 @ 103 Tenet Healthcare Corp.(j) BB- 8.88% 07/01/2019 07/01/14 @ 104 Household Products & Housewares - 0.6% Reynolds Group Issuer, Inc.(j) Caa1 9.88% 08/15/2019 08/15/15 @ 105 Spectrum Brands, Inc.(j) B 9.50% 06/15/2018 06/15/14 @ 105 Insurance - 2.4% AXA SA (France)(a) (f) (g) (j) BBB 6.38% - 12/14/36 @ 100 Liberty Mutual Group, Inc.(a) (f) (j) BB 10.75% 6/15/2058 06/15/38 @ 100 MetLife, Inc.(j) BBB 10.75% 08/01/2039 08/01/34 @ 100 Lodging - 0.2% Marina District Finance Co., Inc. (j) BB- 9.88% 08/15/2018 08/15/14 @ 105 Machinery-Diversified - 0.2% Case New Holland, Inc.(j) BB+ 7.88% 12/01/2017 N/A Media - 2.8% Clear Channel Worldwide Holdings, Inc., Series B (j) B 9.25% 12/15/2017 12/15/12 @ 107 Clear Channel Worldwide Holdings, Inc.(a) B 7.63% 03/15/2020 03/15/15 @ 106 Mining - 0.7% FMG Resources August 2006 Pty Ltd. (Australia)(a) (j) BB- 6.88% 02/01/2018 02/01/14 @ 105 Oil & Gas - 2.8% Alta Mesa Holdings, LP/Alta Mesa Finance Services Corp.(j) B 9.63% 10/15/2018 10/15/14 @ 105 Calumet Specialty Products Partners, LP/Calumet Finance Corp.(a) B 9.63% 08/01/2020 08/01/16 @ 105 OGX Austria GmbH (Austria)(a) B 8.38% 04/01/2022 04/01/17 @ 104 Tesoro Corp. BB+ 6.63% 11/01/2015 11/01/12 @ 101 Retail - 3.2% Limited Brands, Inc.(j) BB+ 6.63% 04/01/2021 N/A Rite AID Corp. CCC 9.50% 06/15/2017 06/15/13 @ 103 Toys "R" US Property Co. II, LLC(j) B+ 8.50% 12/01/2017 12/01/13 @ 104 Storage & Warehousing - 0.7% Niska Gas Storage US, LLC / Niska Gas Storage Canada ULC B+ 8.88% 03/15/2018 03/15/14 @ 104 Telecommunications - 3.5% Intelsat Luxembourg SA (Luxembourg) CCC+ 11.25% 02/04/2017 02/15/13 @ 106 Level 3 Financing, Inc. CCC 4.51% 02/15/2015 09/06/12 @ 100 NII Capital Corp.(j) B 10.00% 08/15/2016 08/15/13 @ 105 Sprint Nextel Corp. B+ 9.25% 04/15/2022 N/A UPC Holding BV (Netherlands)(a) (j) B- 9.88% 04/15/2018 04/15/14 @ 105 EUR 250,000 Wind Acquisition Finance SA (Luxembourg)(a) (j) BB- 11.75% 07/15/2017 07/15/13 @ 106 Wind Acquisition Finance SA (Luxembourg)(a) BB- 11.75% 07/15/2017 07/15/13 @ 106 Total Corporate Bonds - 27.9% (Cost $37,839,650) Convertible Preferred Stocks - 11.8% Aerospace & Defense - 2.0% United Technologies Corp. A 7.50% 08/01/2015 Auto Manufacturers - 1.2% General Motors Co., Series B(j) B+ 4.75% 12/01/2013 Banks - 3.8% Bank of America Corp., Series L(g) (j) BB+ 7.25% - Citigroup, Inc. NR 7.50% 12/15/2012 Fifth Third Bancorp, Series G(g) BB+ 8.50% - KeyCorp, Series A(g) (j) BBB- 7.75% - Electric - 2.0% Nextera Energy, Inc. A- 5.60% 06/01/2015 PPL Corp.(j) NR 9.50% 07/01/2013 PPL Corp.(j) NR 8.75% 05/01/2014 Hand & Machine Tools - 1.1% Stanley Black & Decker, Inc. BBB+ 4.75% 11/17/2015 Home Builders - 0.5% Beazer Homes USA, Inc. NR 7.50% 07/15/2015 Insurance - 0.4% MetLife, Inc. BBB- 5.00% 09/11/2013 Real Estate Investment Trusts - 0.8% Alexandria Real Estate Equities, Inc., Series D(g) (j) NR 7.00% - Total Convertible Preferred Stocks - 11.8% (Cost $16,568,064) Number of Shares Description Value Common Stocks - 20.8% Advertising - 0.6% Interpublic Group of Cos., Inc. Banks - 0.8% JPMorgan Chase & Co.(i) (j) Biotechnology - 1.3% Celgene Corp.(h) (i) (j) Illumina, Inc.(h) (j) Chemicals - 0.6% Dow Chemical Co.(i) (j) Computers - 2.0% Apple, Inc.(i) (j) International Business Machines Corp.(i) (j) Cosmetics & Personal Care - 0.8% Avon Products, Inc.(j) Electronics - 0.5% Agilent Technologies, Inc.(i) (j) Lodging - 0.9% Wynn Resorts Ltd.(i) (j) Machinery-Construction & Mining - 0.4% Caterpillar, Inc.(i) (j) Miscellaneous Manufacturing - 0.7% Textron, Inc.(i) (j) Oil & Gas - 2.8% Diamond Offshore Drilling, Inc.(i) (j) Occidental Petroleum Corp.(i) (j) Pharmaceuticals - 1.5% Sanofi, ADR (France)(i) (j) Real Estate Investment Trusts - 1.0% Annaly Capital Management, Inc.(j) Sabra Health Care REIT, Inc.(j) Retail - 2.0% Limited Brands, Inc.(i) (j) McDonald's Corp. Tiffany & Co.(i) Savings & Loans - 0.6% New York Community Bancorp, Inc. Semiconductors - 2.4% Intel Corp. Microchip Technology, Inc.(i) (j) Qualcomm, Inc.(i) (j) Telecommunications - 1.9% AT&T, Inc.(j) Verizon Communications, Inc.(j) Total Common Stocks - 20.8% (Cost $28,610,303) Exchange Traded Funds - 1.9% iShares iBoxx $ High Yield Corporate Bond Fund(i) ProShares UltraPro Short S&P 500 (Cost $2,806,673) Warrants - 0.1% MannKind Corp.(h) 02/15/2019 (Cost $30,360) Total Long-Term Investments - 133.7% (Cost $188,981,076) Contracts (100 shares per contract) Options Purchased Expiration Date Exercise Price Value Put Options Purchased - 0.3% SPDR S&P rust (h)(i) September 2012 (Cost $646,251) Total Investments - 134.0% (Cost $189,627,327) Other Assets in excess of Liabilities - 1.8% Total value of Options Written - (0.7%) (Premiums received $902,548) Borrowings - (35.1% of Net Assets or 26.2% of Total Investments) Net Assets- 100.0% ADR - American Depositary Receipt AG - Stock Corporation BV - Limited Liability Company GmbH - Limited Liability LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable PLC - Public Limited Company Pty - Proprietary SA - Corporation S&P - Standard & Poor's SAB de CV - Publicly Traded Company ULC - Unlimited Liability Company ~ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor's Rating Group, Moody's Investor Services, Inc. or Fitch Ratings.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call or put provision. There may be other call provisions at varying prices at later dates. (a) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At July 31, 2012 these securities amounted to $35,929,501, which represents 25.2% of net assets. (b) Security is a "Step-down" bond where the coupon decreases at a predetermined date.The rate shown reflects the rate in effect at July 31, 2012. (c) Zero coupon bond. (d) Security becomes an accreting bond after December 15, 2016 with a 2.00% principal accretion rate. (e) Security becomes an accreting bond after March 1, 2018, with a 2.00% principal accretion rate. (f) Security has a fixed rate coupon which will convert to a floating or variable rate coupon on a future date. (g) Security is perpetual and, thus does not have a predetermined maturity date.The coupon rate shown is in effect as of July 31, 2012. (h) Non-income producing security. (i) All or a portion of this security is segregated as collateral (or potential collateral for future transactions) for written options. (j) All or a portion of this security has been physically segregated in connection with the line of credit and forward exchange currency contracts.As of July 31, 2012, the total amount segregated was $109,994,041. See previously submitted notes to financial statements for the period ended April 30, 2012. Contracts (100 shares per contract) Call Options Written (a) Expiration Month Exercise Price Market Value Agilent Technologies, Inc. August 2012 $ $ ) 30 Apple, Inc. September 2012 ) 70 Caterpillar, Inc. August 2012 ) Celgene Corp. September 2012 ) Diamond Offshore Drilling, Inc. September 2012 ) Dow Chemical Co. September 2012 ) 50 International Business Machines Corp. August 2012 ) iShares iBoxx $ High Yield Corporate Bond Fund December 2012 ) JPMorgan Chase & Co. August 2012 ) Limited Brands, Inc. August 2012 ) Microchip Technology, Inc. August 2012 ) Occidental Petroleum Corp. August 2012 ) 50 Occidental Petroleum Corp. September 2012 ) QUALCOMM, Inc. August 2012 ) Sanofi September 2012 ) Textron, Inc. September 2012 ) Textron, Inc. September 2012 ) Tiffany & Co. September 2012 ) Wynn Resorts Ltd. September 2012 ) Total Value of Call Options Written ) (Premiums received $(525,012)) Put Options Written (a) SPDR S&P rust September 2012 ) (Premiums received $(377,536)) Total Value of Options Written (Premiums received $(902,548) $ ) (a) Non-income producing security. Country Breakdown as a % of Long-Term Investments United States 82.1% United Kingdom 3.3% Luxembourg 2.3% Hong Kong 1.6% France 1.6% Australia 1.6% Austria 1.4% Russia 1.0% Bermuda 0.8% India 0.8% Spain 0.6% Channel Islands 0.6% Netherlands 0.6% South Africa 0.6% Japan 0.5% Germany 0.4% Mexico 0.2% Subject to change daily. At July 31, 2012, the following forward exchange currency contracts were outstanding: Forward Exchange Currency Contracts Contracts to Sell Counterparty Settlement Date Settlement Value Value at 7/31/2012 Net Unrealized Appreciation (Depreciation) EUR for USD The Bank of New York Mellon 9/18/2012 $ $ $ GBP for USD The Bank of New York Mellon 9/18/2012 ) HKD for USD The Bank of New York Mellon 8/1/2012 (7 ) Contracts to Buy Counterparty Settlement Date Settlement Value Value at 7/31/2012 Net Unrealized Appreciation (Depreciation) EUR for USD ) The Bank of New York Mellon 9/18/2012 $ ) $ ) $ Total unrealized appreciation on forward exchange currency contracts $ At July 31, 2012, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Net Tax Unrealized Depreciation on Derivatives and Foreign Currency Equity securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price.Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and asked prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange-Traded Funds are valued at the last sales price or official closing price on the exchange where the security is principally traded. The swaps are valued daily by independent pricing services or dealers using the mid price. Forward exchange currency contracts are valued daily at current exchange rates. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded.Exchange-traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and asked prices on the primary exchange on which they are traded. Short-term securities with remaining maturities of 60 days or less are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees (“Trustees”). Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Such “fair value” is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There were no securities fair valued in accordance with such procedures established by the Trustees at July 31, 2012. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund’s own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund’s investments and summarized in the following fair value hierarchy: Level 1 – quoted prices in active markets for identical securities Level 2 – quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 – significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the Fund’s own assumptions based on the best information available. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1. Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. The Fund did not hold any Level 3 securities during the six months ended July 31, 2012. On May 12, 2011, the Financial Accounting Standards Board (“FASB”) issued ASU 2011-04, modifying Topic 820, Fair Value Measurements and Disclosures. At the same time, the International Accounting Standards Board (“IASB”) issued International Financial Reporting Standard (“IFRS”) 13, Fair Value Measurement. The objective by the FASB and IASB is convergence of their guidance on fair value measurements and disclosures. Specifically, the ASU requires reporting entities to disclose (i) the amounts of any transfers between Level 1 and Level 2, and the reasons for the transfers, (ii) for Level 3 fair value measurements, quantitative information about significant unobservable inputs used, (iii) a description of the valuation processes used by the reporting entity and, (iv) a narrative description of the sensitivity of the fair value measurement to changes in unobservable inputs if a change in those inputs might result in a significantly higher or lower fair value measurement. The Fund has adopted the disclosures required by this update. The following table represents the Fund’s investments carried on the Statement of Assets and Liabilities by caption and by level within the fair value hierarchy as of July 31, 2012: Quoted Prices in Active Markets for Identical Assets Significant Other Observable Inputs Significant Unobservable Inputs Description (Level 1) (Level 2) (Level 3) Total (Value in $000s) Assets: Convertible Bonds $
